Semiannual Report Economic and Market Overview Global stock markets rose in the first half of 2011, though the positive momentum from the previous year waned as European sovereign debt turmoil escalated and signs emerged of an economic slowdown. Furthermore, geopolitical unrest sweeping the Middle East and North Africa roiled oil markets, and a devastating earthquake and tsunami in Japan severely disrupted global supply chains during the period. While the market recovered from these interferences, economic growth concerns persisted. Officials at the U.S. Federal Reserve Board (Fed) cut their growth forecast for the worlds largest economy, and manufacturing slowed in most major regions of the world. Japans earthquake, an early surge in commodity prices and a fading inventory restocking cycle were all blamed for declining economic leading indicators. Nascent monetary policy tightening in most parts of the world was also thought to inhibit growth and cool the commodities rally. Asian and emerging market policymakers tightened aggressively as inflation reached post-crisis highs in many regions. Meanwhile the European Central Bank raised interest rates for the first time in two years, deviating from the extraordinarily accommodative path of the Fed, which undertook a second round of quantitative easing during the reporting period. Amid concerns of sustained accommodative monetary policy and declining economic growth rates in the U.S., politicians debated whether to raise the nations debt ceiling. Sovereign debt concerns continued to plague Europe, with Greece, Ireland, Portugal and Spain subject to rating downgrades in the first half of 2011. At period-end, European politicians were working to pass painful austerity budgets despite fierce popular resistance, and discussions were NOT FDIC INSURED | MAY LOSE VALUE | NO BANK GUARANTEE Semiannual Report | 1 ongoing about restructuring debt payments of the regions most troubled sovereigns. Despite these challenges, continued corporate profit strength and still favorable economic growth prospects in some regions of the world supported stock prices. Equity market leadership rotated toward defensive sectors as risk aversion increased, buoying even U.S. Treasuries toward period-end as near-term demand for perceived safe havens outweighed longer term concerns about the deteriorating U.S. credit profile. The dollar ultimately declined, however, against most currencies, broadly reflecting divergent interest rate and/or economic growth expectations. The foregoing information reflects our analysis and opinions as of June 30, 2011. The information is not a complete analysis of every aspect of any market, country, industry or fund. Statements of fact are from sources considered reliable. 2 | Semiannual Report Emerging Markets Series Your Funds Goal and Main Investments: Emerging Markets Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in securities issued by emerging market companies, as defined in the Funds prospectus. Performance Overview The Fund posted a +0.90% cumulative total return for the six-month period ended June 30, 2011. In comparison, the Standard & Poors/International Finance Corporation Investable Composite Index and the MSCI Emerging Markets Index, which track global emerging market stock performance, generated total returns of +0.70% and +1.09% during the same period. 1 Please note that index performance information is provided for reference and that we do not attempt to track an index but rather undertake investments on the basis of fundamental research. The Funds return reflects the effect of fees and expenses for professional management, while an index does not have such costs. In addition, the index is not subject to investment flows while the Fund is subject to purchases and redemptions that could impact performance. You can find the Funds long-term performance data in the Performance Summary on page 7. Managers Discussion During the six-month reporting period, key contributors to Fund performance included Astra International, Indonesias leading car and motorcycle company, TNK-BP, one of the largest oil companies in Russia, and President Chain Store, operator of leading global convenience chain store 7-Eleven in Taiwan. Astra recorded significantly higher net income in the first quarter of 2011 due to greater domestic demand for motor vehicles and higher profits from its heavy equipment and palm oil businesses. The company benefited from Indonesias robust economic growth, higher incomes and affordable credit. TNK-BP also reported strong results and an increased share price as investors favored its high dividends and attractive valuations. In our analysis, TNK-BP is well positioned to benefit from the long-term trend in rising commodity prices and supply shocks in regions such as the Middle East. Solid corporate results, superior brand franchise and higher domestic demand supported President Chain Stores share price performance. Our analysis indicates a strong growth outlook for President Chain Store as it could be a beneficiary of Taiwans domestic recovery and rising Chinese tourism. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not represen- tative of the Funds portfolio. 4 | Semiannual Report In contrast, two notable detractors were from India. The Indian market was one of the worst emerging market performers in the first half of 2011. The major domestic factors leading to the market correction were concerns of easing gross domestic product growth, higher inflation and interest rates, as well as uncertainty surrounding the implementation of a tax policy on Mauritius fund flows into Indias stock market. Weighing on Fund performance were Hindalco Industries, a major Indian producer of aluminum, and Sesa Goa, Indias leading iron ore producer. Weakening commodity prices during the period also adversely affected the share prices of Hindalco and Sesa Goa. Taking a longer term view, however, our analysis shows Hindalco and Sesa Goa could benefit from global demand for metals supporting higher commodity prices. Natura Cosmeticos in Brazil was also another key detractor. Weak earnings and slower sales growth led to a correction in Naturas share price during the period. In our view, the company could benefit from the strong economic recovery and domestic demand in Brazil coupled with Naturas solid business model. The Fund reduced its investments in all three companies during the reporting period. It is also important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended June 30, 2011, the U.S. dollar declined in value relative to most currencies. As a result, the Funds performance was positively affected by the portfolios investment predominantly in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. During the past six months, we increased the Funds holdings in Singapore, Australia and Russia as we searched for attractive investment opportunities. We added to our holdings in Internet software and services, industrial machinery, and industrial conglomerates companies. Key purchases included Australias BHP Billiton, a major diversified natural resources company with significant sales in emerging markets, SembCorp Marine, Singapores premier global marine and offshore engineering group, and Tencent Holdings, Chinas leading provider of Internet and mobile phone value-added services. Semiannual Report | 5 Conversely, the Fund reduced its investments in Brazil, India, Mexico and China via China H shares to focus on attractively valued stocks within our investment universe. 2 We trimmed our holdings primarily in catalog retail, steel, integrated telecommunication services, coal and consumable fuels, and aluminum companies. In addition, we identified and reduced several holdings that had reached their target prices during the period including the companies mentioned earlier and international natural resources group Anglo American. The Fund eliminated its holding in Chinese coal producer China Coal Energy by the end of the reporting period. Thank you for your continued participation in Emerging Market Series. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. China H denotes shares of China-incorporated, Hong Kong Stock Exchange-listed companies with most businesses in China. 6 | Semiannual Report Performance Summary as of 6/30/11 Emerging Markets Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, visit ftinstitutional.com or call a Fra n kli n Templeto n I n stitutio n al Services represe n tative at (800) 321-8563 . Endnotes The Fund invests in foreign securities, which can involve exposure to currency fluctuations, economic instability and political developments. Emerging markets involve heightened risks related to the same factors, in addition to those associated with their relatively small size and lesser liquidity. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 4. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 7 Your Funds Expenses Emerging Markets Series As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 8 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month annualized expense ratio of 1.34%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 9 Foreign Equity Series Your Funds Goal and Main Investments: Foreign Equity Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in foreign (non-U.S.) equity securities. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 41. 10 | Semiannual Report track an index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary on page 16. Investment Strategy We employ a bottom-up, value-oriented, long-term investment strategy. Our in- depth, fundamental research evaluates a companys potential to grow earnings, asset value and/or cash flow. We also consider a companys price/earnings ratio, profit margins and liquidation value. Managers Discussion Despite gathering market headwinds, the Funds sector groups all delivered absolute gains. As signs of an economic slowdown emerged during the period, market leadership transitioned away from economically sensitive, cyclical sectors such as materials and information technology toward defensive, counter- cyclical sectors such as health care and consumer staples. In this environment, a number of the Funds overweighted sectors and regions, including health care and Europe, performed well. One of the most significant relative contributors, however, was an under- weighted sector, albeit one to which we selectively added during the period: financials. 2 After enjoying a liquidity-fueled rebound as governments intervened to avert systemic bankruptcy, financials was one of the markets main laggards for this reporting period. Such weakness created what we considered attractive, selective opportunities, notably among European banks and insurers whose valuations were indiscriminately depressed due to the debt crises in the regions periphery. In the banking and diversified financials industries, balance sheets were repaired and business models realigned to focus on core areas of profitabil- ity. Yet we believe the market remained concerned about economic headwinds, and valuations ignored growth opportunities inherent in a wave of industry restructuring and expansion focused on underleveraged markets and under- served consumers. Dutch financial services conglomerate ING Groep, whose ongoing restructuring initiatives began to generate positive operating results during the period, was a top performer and is an excellent example of the types of values we found in the sector. Similarly, in the insurance industry, many firms  such as French life insurer AXA, another top sector performer  divested 2. The financials sector comprises capital markets, commercial banks, diversified financial services, insurance, real estate management and development, and thrifts and mortgage finance in the SOI. Semiannual Report | 11 underpriced businesses, rebuilt significant excess capital and sought to avoid risk assets, and we continued to find what we considered attractive valuation opportunities there as well. Although our increased financials exposure was a fairly new development, we have long maintained an overweighted position in the global health care sector, which, after lagging the market over the past several years, began to outperform during the review period. 3 The Funds sector holdings were among the top rel- ative and absolute performers, driven by stock selection and our overweighted positioning. French pharmaceutical manufacturer Sanofi was the Funds top absolute contributor, finding support in broker upgrades, positive clinical trials and early success with the integration of recently acquired biotechnology firm Genzyme. While investors rotation into defensive sectors largely drove health cares outperformance during the period, we continued to believe that select sector stocks remained fundamentally undervalued and traded at levels that ignored the progress companies have made by prioritizing emerging market growth, restructuring their cost bases, diversifying away from patent-exposed products and directing robust cash flows to productive uses such as shareholder returns and mergers and acquisitions. Information technology was another overweighted sector that outperformed that of the index, driven by strong returns from the Funds technology hard- ware and equipment industry holdings. 4 While investor concerns about industry pricing and earthquake-related supply-chain disruptions pressured the broader global hardware space, our stock selection boosted the Funds relative return. Top contributors included German semiconductor manufacturer Infineon Technologies, which raised its earnings forecast as second-quarter income surged on rising demand, and Swedish mobile network developer Telefonaktiebolaget LM Ericsson, which rallied after growth in wireless- broadband equipment sales helped the company more than triple its first-quarter profit. We believe valuations in the sector remained attractive and businesses targeting productivity-enhancing investments in an uncertain eco- nomic climate could help support demand in the sector, particularly after an extended period of corporate underspending on technology. Stock selection also helped drive outperformance among the Funds under- weighted materials and overweighted energy holdings, and both sectors delivered strong absolute returns despite heightened commodity price volatility 3. The health care sector comprises health care providers and services, and pharmaceuticals in the SOI. 4. The information technology sector comprises communications equipment; computers and peripherals; electronic equipment, instruments and components; semiconductors and semiconductor equipment; and software in the SOI. 12 | Semiannual Report and investor rotation out of cyclically leveraged stocks. 5 We have found few long-term value opportunities among metals and mining stocks in recent years, given historically high current valuations and profit levels, and have largely avoided the sector. The few sector values we have identified  companies like Irish building materials provider CRH and Dutch paint manufacturer Akzo Nobel  operate outside the mining sector and were significantly less exposed to the commodity sell-off during the latter half of the period. Energy stock performance is also closely correlated to the price of industrial commodities, yet we found what we considered significantly more attractive valuation opportunities in this cyclical sector. Tightening oil fundamentals and the increasing cost and complexity of extracting oil and gas from the ground could improve the market environment for energy producers and oilfield services providers, and we will seek to use near-term volatility to uncover selective valuation opportunities in the energy sector. Industrials was another cyclical sector where we found compelling recent valuation opportunities, though the Funds sector position lagged the indexs due to stock selection during the first half of 2011 as global economic growth prospects dimmed. 6 Shanghai Electric Group, a Chinese manufacturer of power-generating equipment, declined in value amid the worsening outlook for nuclear power proliferation after the Japanese earthquake. We believe, however, the benefits of increased power consumption in China could outweigh nuclear-related business risks over the long term. Netherlands-based Koninklijke Philips Electronics, which missed earnings targets and forecast near-term headwinds based on supply-chain disruptions related to the Japanese earthquake, was another sector laggard. Shares were weak in recent quarters due to the introduction of a new management team and cyclical pressures on the companys health care and lighting divisions; yet, such concerns appeared discounted in the companys share price, while investors appeared to largely ignore the potential for structural improvements in each of its divisions. We remain favorable toward our select holdings in the industrials sector, which we believe offers investors exposure to the global economic growth cycle at less demanding valuations than other cyclical sectors. We found fewer opportunities in consumer staples  the only other sector laggard in the first half of 2011  where we believe elevated valuations did not adequately protect investors from risks associated with rising input costs and increasing price competition. 7 5. The materials sector comprises chemicals, construction materials, and metals and mining in the SOI. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the SOI. 6. The industrials sector comprises aerospace and defense, air freight and logistics, airlines, electrical equipment, industrial conglomerates, professional services, and trading companies and distributors in the SOI. 7. The consumer staples sector comprises food products in the SOI. Semiannual Report | 13 From a geographic perspective, the Funds Asian stocks aided relative perform- ance, led by an underweighted position in troubled Japan and stock selection in higher growth markets like Taiwan, Singapore and Hong Kong. The Funds European position, however, was the most significant regional contributor, due to stock selection and an overweighted allocation. Despite the attractive global exposure, strong brand equity and excellent fundamentals of select large cap European equities, the region as a whole traded at a 12% discount to the global market and at roughly half its long-term average forward earnings multiple, largely due to the popular perception of Europe as a mature market hamstrung by debt and a monetary union ill-equipped to deal with the disparate challenges of its diverse member states. Yet, Greece  or Portugal, or Ireland, for that matter  does not represent all of Europe. Despite distress among some coun- tries, the eurozone grew at an annualized pace of 2.5% in the first quarter, faster than the U.S. and the U.K., and the International Monetary Fund raised its growth forecast for the region. Equally important, Europe is composed of many countries and not solely Greece, which together with Portugal and Ireland represent just 6.0% of regional gross domestic product. Nonetheless, fear of systemic debt contagion appeared to keep investors awake at night. Here, we would point out that European rescue facilities seemed adequate, and the cost of not bailing out troubled member states was widely recognized as likely to exceed the cost of bailing them out. We believe policymakers remain highly motivated to prevent regional debt contagion, and we continued to find some of the worlds most attractive companies trading at bargain valuations in beleaguered Europe. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended June 30, 2011, the U.S. dollar declined in value relative to most currencies. As a result, the Funds performance was positively affected by the portfolios investment predominantly in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. Our focus on bottom-up value helps us buffer the noise of an increasingly uncertain economic and geopolitical environment. We believe this noise could get louder. A combination of growing debt burdens, rising interest rates, creep- ing inflationary pressures and political discord is impacting most regions of the world to varying degrees, and as these issues are worked through, intermittent bouts of volatility and anxiety may become more frequent. We believe the most 14 | Semiannual Report successful investors in such an environment will be those who stick to the fun- damentals, and use market volatility to their advantage. As Sir John Templeton observed, People focus too little on the opportunities that problems present. At Templeton, we believe the market remains ripe with opportunity for patient and disciplined investors with a long-term horizon. Thank you for your continued participation in Foreign Equity Series. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Semiannual Report | 15 Performance Summary as of 6/30/11 Foreign Equity Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, visit ftinstitutional.com or call a Fra n kli n Templeto n I n stitutio n al Services represe n tative at (800) 321-8563 . Endnotes Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in developing markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 3. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 4. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 16 | Semiannual Report Your Funds Expenses Foreign Equity Series As a Fund shareholder, you can incur two types of costs:  Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and  Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Semiannual Report | 17 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning differ- ent funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. 18 | Semiannual Report Foreign Smaller Companies Series Your Funds Goal and Main Investments: Foreign Smaller Companies Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in investments of smaller companies located outside the U.S., including emerging markets. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 47. Semiannual Report | 19 Investment Strategy When choosing equity investments, we apply a bottom-up, value-oriented, long-term approach, focusing on the market price of a companys securities relative to our evaluation of the companys long-term (typically five years) earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins, liquidation value and other factors. Managers Discussion During the six months under review, there were several significant contributors to the Funds performance. Australia-based Iluka Resources is a leading metals and mining firm with operations in Australia, North America, Europe and Asia. Its share price surged during the period as the company benefited from an improved outlook for industrial mineral demand and higher iron ore con- tract prices. In our view, the companys new development projects in zircon could add value, with recent exploration success in this area strengthening its position in the zircon market. Norway-based Tomra Systems, a leading manufacturer and services provider to the recycling industry, also performed well. In our analysis, the company has strong intellectual property assets and solid long-term growth opportuni- ties. We believe Tomra Systems should be able to continue to grow organically due to more global legislation increasing deposits on cans and bottles, better recycling economics, rapid growth in the mechanization of recycling and trash sorting, and increased replacement and service sales as the number of installed collection bases grows and matures. Another key contributor to the Funds performance was Asahi, Japans leading specialty bicycle retail chain with significant market share. Based in Osaka, the company uses price, product selection and a range of services to differentiate itself from other bicycle retailers, such as general merchandise stores (GMSs), home improvement stores and typical mom-and-pop bicycle shops. As a specialty retailer in the Japanese bicycle market, Asahi has developed a retail network based on a differentiated business model, allowing the company a competitive advantage to gain market share from GMSs as well as mom-and- pop stores. Asahi distinguishes itself from competition by providing high quality in-store services as well as developing private brand products that allow the company to compete on price. Its share price rose during the period as a result of the companys expansion activity and strong sales. 20 | Semiannual Report It is also important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended June 30, 2011, the U.S. dollar declined in value relative to most currencies. As a result, the Funds performance was positively affected by the portfolios investment predominantly in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. In contrast, the Fund had some disappointments during the period under review. Pacific Brands, a manufacturer and wholesaler of a number of Australias most recognizable consumer brands, was a key detractor. In our analysis, the com- pany is well run, with market leading brands across a broad range of product categories that are relatively resilient to economic downturns. Its share price declined following an unexpected first-half loss stemming from high cotton prices, which pressured the companys operating and profit margins. However, we believe the companys recent actions to cut costs and raise gross margins should continue to boost earnings growth over the longer term. Ju Teng International Holdings, a Hong Kong-based leading manufacturer of notebook PC plastic casings with 31% market share, also hurt Fund results. The companys customers include Compal Electronics, Quanta Computer, ASUSTeK Computer, Wistron and Apple. Although the company underper- formed during the period, we believe Ju Teng has a strong competitive position in advanced casings, aided by its increasing emphasis on notebook aesthetics as its customer mix shifts from enterprise to consumer. Dorel Industries is a leading, Canada-based, global consumer products manu- facturer, importer and marketer specializing in three major segments  juvenile products, home furnishings, and leisure and recreational products. Global macroeconomic concerns during the period weighed on the companys share price. In our analysis, Dorel has solid brands and strong relationships with mass merchant retailers and demonstrates a determination to cut costs. For the longer term, we believe these factors should lead to the companys successful restructuring and improved fundamentals that could make its stock price more fairly valued. Semiannual Report | 21 Thank you for your continued participation in Foreign Smaller Companies Series. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 22 | Semiannual Report Performance Summary as of 6/30/11 Foreign Smaller Company Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distribu- tions, if any, and any unrealized gains or losses on the sale of Fund shares. Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, call a Fra n kli n Templeto n I n stitutio n al Services represe n tative at (800) 321-8563 . The i n vestme n t ma n ager a n d/or admi n istrator have co n tractually agreed to waive or assume certai n expe n ses so that commo n expe n ses (excludi n g acquired fu n d fees a n d expe n ses) do n ot exceed 0.95% (other tha n certai n n o n routi n e expe n ses) u n til 4/30/12. Endnotes The Fund invests in foreign securities, which can involve exposure to currency volatility and political, economic and regulatory uncertainty. Emerging markets involve heightened risks related to the same factors, in addition to those associated with their relatively small size and lesser liquidity. The Funds investments in smaller company stocks carry special risks as such stocks have historically exhibited greater price volatility than large company stocks, particularly over the short term. Additionally, smaller companies often have relatively small revenues, limited product lines and small market share. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. If the manager and/or administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 23 Your Funds Expenses Foreign Smaller Companies Series As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 24 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.95%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 25 Global Equity Series Your Funds Goal and Main Investments: Global Equity Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in equity secu- rities of companies located anywhere in the world, including emerging markets. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 53. 26 | Semiannual Report 2. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, and pharmaceuticals in the SOI. 3. The financials sector comprises capital markets, commercial banks, consumer finance, diversified financial services, insurance, real estate management and development, and thrifts and mortgage finance in the SOI. Semiannual Report | 27 We found fewer opportunities in the materials sector, and our resulting underweighted position was a notable contributor to relative performance during the period, largely sheltering the Fund from a commodity sell-off that pressured materials stocks late in the period. 4 Stock selection also supported relative performance as most of the few sector values we identified  companies such as U.K. packaging materials firm Rexam and Dutch paint manufacturer Akzo Nobel  operate outside the mining sector and were significantly less exposed to the commodity price declines during the latter half of the period. The Fund remained largely underweighted in the sector as recent, historically high valuations and profit levels in the metals and mining industry made bargain hunting difficult for us. We believe the consumer discretionary and telecommunications sectors, both of which also performed well on a relative basis during the period, offered more fertile ground for value investors. 5 Performance in consumer discretionary was led by automotive industry companies such as French tire manufacturer Michelin, which successfully passed rising raw materials costs to consumers, and South Korean auto parts manufacturer Hyundai Mobis, which rallied as demand improved after the Japanese earthquake disaster shuttered capacity at competing parts manufacturers. Media companies such as U.S. cable operators Time Warner Cable and Comcast were strong performers as demand for their bundled services grew, resulting in strong free cash-flow and earnings growth. Telecommunications stocks, meanwhile, were led by China Telecom, which boosted revenues during the period and more than tripled its most profitable, high-speed 3G customers. We continued to find attractive opportunities in the global telecommunications sector in light of what we considered modest valuations, generous dividend yields and significant emerging market growth exposure of certain stocks. We found fewer opportunities in the consumer staples sector, where we believed elevated valuations did not adequately protect investors from margin risks associated with rising input costs and increasing price competition. 6 The Funds consumer staples holdings delivered absolute gains but underperformed the index, partly due to stock selection and partly as a result of our underweighted position during a period when the sector benefited from a defensive rotation. Information technology stocks also detracted from relative returns, pressured by Japanese firms such as film manufacturer Konica Minolta Holdings, office 4. The materials sector comprises chemicals, containers and packaging, and metals and mining in the SOI. 5. The consumer discretionary sector comprises auto components, automobiles, household durables, media, multiline retail and specialty retail in the SOI. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. 6. The consumer staples sector comprises food and staples retailing, food products, and household products in the SOI. 28 | Semiannual Report equipment supplier Ricoh, and video game console manufacturer Nintendo, all of which suffered in the aftermath of the countrys devastating earthquake. 7 Despite the sectors poor overall returns during this review period, we remained supportive of our select holdings; valuations remained attractive in our view, and we continued to believe businesses targeting productivity-enhancing investments in an uncertain economic climate could help support demand, particularly after an extended period of corporate underspending on technology. From a geographic perspective, most major regions represented in the Fund outperformed the MSCI AC World Index. Stock selection among the Funds underweighted U.S. and European holdings boosted relative performance. In addition, an underweighting in troubled Japan and stock selection in higher-growth markets such as Singapore and Hong Kong made Asian stocks significant relative contributors. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the six months ended June 30, 2011, the U.S. dollar declined in value relative to most currencies. As a result, the Funds performance was positively affected by the portfolios substantial investment in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. At Templeton, we continued to find attractive long-term opportunities in regions and sectors around the world, particularly those impaired by negative sentiment. After a two-year market rally, global equities were no longer indiscriminately cheap; however, selective values remained for disciplined investors with long-term horizons. While a gathering economic slowdown certainly posed a threat to equity performance in the near term, we were not surprised to see lead indicators moderating at this stage of the economic cycle, and would note that we believe the depressed valuation profile of Templetons core holdings could provide support in the event of further price declines. Over the longer term, we see excellent potential for growth opportunities in the global marketplace and believe high-quality large cap stocks with robust and diversi-fied cash flows remained among the markets cheapest. 7. The information technology sector comprises communications equipment; computers and peripherals, electronic equipment, instruments and components; Internet software and services; IT services; office electronics; semiconductors and semiconductor equipment; and software in the SOI. Semiannual Report | 29 Thank you for your continued participation in Global Equity Series. We look forward to serving your future investment needs. Gary P. Motyl, CFA Antonio T. Docal, CFA Peter A. Nori, CFA Portfolio Management Team Global Equity Series The foregoing information reflects our analysis, opinions and portfolio holdings as of June 30, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 30 | Semiannual Report Performance Summary as of 6/30/11 Global Equity Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, visit ftinstitutional.com or call a Fra n kli n Templeto n I n stitutio n al Services represe n tative at (800) 321-8563. The i n vestme n t ma n ager a n d/or admi n istrator have co n tractually agreed to waive or assume certai n expe n ses so that commo n expe n ses (excludi n g acquired fu n d fees a n d expe n ses) do n ot exceed 0.81% (other tha n certai n n o n routi n e expe n ses) u n til 4/30/12. Endnotes Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in developing markets involve heightened risks related to the same factors, in addition to these markets smaller size and lesser liquidity. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these deci- sions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. If the manager and/or administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. Six-month return has not been annualized. 4. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. Semiannual Report | 31 Your Funds Expenses Global Equity Series As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 32 | Semiannual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.81%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Semiannual Report | 33 a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Effective September 1, 2008, the redemption fee was eliminated. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 34 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | 37 Templeton Institutional Funds Statement of Investments, June 30, 2011 (unaudited) (continued) Emerging Markets Series See Abbreviations on page 76.  Rounds to less than 0.1% of net assets. a Non-income producing. b A portion or all of the security is on loan at June 30, 2011. See Note 1(c). c At June 30, 2011, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At June 30, 2011, the value of this security was $11,085,244, representing 0.79% of net assets. e See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. f See Note 1(c) regarding securities on loan. g The rate shown is the annualized seven-day yield at period end. 38 | The accompanying notes are an integral part of these financial statements. | Semiannual Report a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. h Excludes the value of portfolio securities delivered as a result of a redemption in-kind. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 39 a For the period September 18, 2006 (effective date) to December 31, 2006. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return is not annualized for periods less than one year. g Ratios are annualized for periods less than one year. h Benefit of expense reduction rounds to less than 0.01%. i Excludes the value of portfolio securities delivered as a result of a redemption in-kind. 40 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | 41 42 | Semiannual Report Semiannual Report | 43 Templeton Institutional Funds Statement of Investments, June 30, 2011 (unaudited) (continued) Foreign Equity Series See Abbreviations on page 76. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At June 30, 2011, the value of this security was $28,627,567, representing 0.43% of net assets. c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At June 30, 2011, the value of this security was $7,124,613, representing 0.11% of net assets. d Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2011, the value of this security was $1,060,564, representing 0.02% of net assets. e See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 45 a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Effective September 1, 2008, the redemption fee was eliminated. d Amount rounds to less than $0.01 per share. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. g Benefit of expense reduction rounds to less than 0.01%. 46 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | 47 48 | Semiannual Report Templeton Institutional Funds Statement of Investments, June 30, 2011 (unaudited) (continued) Foreign Smaller Companies Series See Abbreviations on page 76. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At June 30, 2011, the value of this security was $965,548, representing 0.32% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. d The security is traded on a discount basis with no stated coupon rate. Semiannual Report | The accompanying notes are an integral part of these financial statements. | 51 a For the period March 31, 2008 (commencement of operations) to December 31, 2008. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return is not annualized for periods less than one year. e Ratios are annualized for periods less than one year. f Benefit of expense reduction rounds to less than 0.01%. 52 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | 53 54 | Semiannual Report Semiannual Report | 55 56 | Semiannual Report Semiannual Report | The accompanying notes are an integral part of these financial statements. | 57 Semiannual Report | The accompanying notes are an integral part of these financial statements. | 59 60 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | The accompanying notes are an integral part of these financial statements. | 61 62 | The accompanying notes are an integral part of these financial statements. | Semiannual Report Semiannual Report | The accompanying notes are an integral part of these financial statements. | 63 Templeton Institutional Funds Notes to Financial Statements (unaudited) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Templeton Institutional Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of four funds (Funds). The Foreign Equity Series offers Primary and Service Shares. Each class of shares differs by its transfer agent fees and voting rights on matters affecting a single class. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Time deposits are valued at cost, which approximates market value. 64 | Semiannual Report Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Funds may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Trusts Board of Trustees. Semiannual Report | 65 Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation (continued) The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Lending Certain funds participate in an agency based security lending program. The fund receives cash collateral against the loaned securities in an amount equal to at least 102% of the market value of the loaned securities. Collateral is maintained over the life of the loan in an amount not less than 100% of the market value of loaned securities, as determined at the close of fund business each day; any additional collateral required due to changes in security values is delivered to the fund on the next business day. The collateral is invested in a non-registered money fund by the funds custodian on the funds behalf. The fund receives income from the investment of cash collateral, in addition to lending fees and rebates paid by the borrower. The fund bears the market risk with respect to the collateral investment, securities loaned, and the risk that the agent may default on its obligations to the fund. The securities lending agent has agreed to indemnify the fund in the event of default by a third party borrower. d. Income and Deferred Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. Each fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of June 30, 2011, and for all open tax years, each fund has determined that no provision for income tax is required in each funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. 66 | Semiannual Report Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Income and Deferred Taxes (continued) The Funds may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Funds invest. When a capital gain tax is determined to apply the Funds record an estimated deferred tax liability for unrealized gains on these securities in an amount that would be payable if the securities were disposed of on the valuation date. e. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Funds are notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Semiannual Report | 67 Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At June 30, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: 68 | Semiannual Report Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers and/or directors of the following subsidiaries: Semiannual Report | 69 Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Foreign Smaller Companies Series and Global Equity Series each pay an administrative fee to FT Services of 0.20% per year of the average daily net assets of the fund. Emerging Markets Series and Foreign Equity Series each pay their allocated share of an administrative fee to FT Services based on the aggregate average net assets as follows: c. Transfer Agent Fees For the period ended June 30, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services. Foreign Equity Series Service Shares may pay up to 0.15% of average daily net assets for sub-transfer agency fees as noted in the Statements of Operations. d. Waiver and Expense Reimbursements TIC and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Foreign Smaller Companies Series and Global Equity Series so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses) do not exceed 0.95% and 0.81%, respectively (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2012. Effective August 1, 2011, TAML and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Emerging Markets Series so that the common expenses do not exceed 1.24% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2012. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended June 30, 2011, there were no credit earned. Semiannual Report | 71 Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 10. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the period ended June 30, 2011, the Funds did not use the Global Credit Facility. 11. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. 74 | Semiannual Report Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 11. F AIR V ALUE M EASUREMENTS (continued) The following is a summary of the inputs used as of June 30, 2011, in valuing the Funds assets and liabilities carried at fair value: Semiannual Report | 75 Templeton Institutional Funds Notes to Financial Statements (unaudited) (continued) 12. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (IFRS). The amendments in the ASU will improve the compara- bility of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRS and include new guidance for certain fair value measure- ment principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds are currently evaluating the impact, if any, of applying this provision. 13. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio ADR - America n Depository Receipt FHLB - Federal Home Loa n Ba n k FNMA - Federal Natio n al Mortgage Associatio n GDR - Global Depository Receipt IDR -I n ter n atio n al Depository Receipt SDR - Swedish Depository Receipt 76 | Semiannual Report Templeton Institutional Funds Shareholder Information Board Review of Investment Management Agreement At a meeting held March 1, 2011, the Board of Trustees, including a majority of non-interested or independent Trustees, approved renewal of the investment management agreements for each of the separate series comprising the Templeton Institutional Funds (Fund(s)). In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for each Fund, as well as periodic reports on expenses, shareholder services, legal, compliance, pricing, brokerage commissions and execution and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for each Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper reports compared each Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Funds by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and a comparative analysis concerning transfer agent fees charged the Funds. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. While the investment management agreements for all Funds were considered at the same Board meeting, the Board dealt with each Fund separately. In approving continuance of the investment management agreement for each Fund, the Board, including a majority of independent Trustees, determined that the management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of each Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICE. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Funds and their shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for each Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund Semiannual Report | 77 Templeton Institutional Funds Shareholder Information (continued) Board Review of Investment Management Agreement (continued) shareholders from being part of the Franklin Templeton family of funds, including the right to exchange investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned smoothly during the Florida hurricanes and blackouts experienced in previous years. Among other factors taken into account by the Board were the Managers best execution trading policies, including a favorable report by an independent portfolio trading analytical firm. Consideration was also given to the experience of each Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Funds and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of each Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing performance was given to the Lipper reports furnished for the agreement renewals. The Lipper reports prepared for each individual Fund showed its investment performance in comparison with its Lipper selected performance universe during 2010, and for the previous 10 years ended December 31, 2010, for those Funds that had been in existence for such length of time and for lesser periods for other Funds depending on when their operations commenced. The following summarizes the performance results for each Fund. Emerging Market Series  The Lipper performance universe for this Fund consisted of all retail and institutional emerging market funds as designated by Lipper. The Lipper report showed the Funds total return during 2010 to be in the second-lowest quintile of this performance universe and its total return on an annualized basis to be in the upper half of such universe for the previous three-year period, and the second-lowest quintile of such universe for the previous five- and 78 | Semiannual Report Templeton Institutional Funds Shareholder Information (continued) Board Review of Investment Management Agreement (continued) 10-year periods. The Board discussed with management steps being taken to improve the Funds investment portfolio process and noted that as shown in the Lipper report, the Funds total return during 2010 exceeded 17%, and on an annualized basis exceeded 9% and 14% for the previous five- and 10-year periods, respectively. While intending to continuously monitor this Fund, the Board did not believe its performance warranted any present change in portfolio management or investment strategy. Foreign Equity Series  The Lipper performance universe for this Fund consisted of all retail and institutional international large-cap core funds as designated by Lipper. The Lipper report for this Fund showed its total return during 2010 to be in the second-lowest performing quintile of its performance universe, but on an annualized basis to be in either the highest or second-highest performing quintile of such universe for each of the previous three-, five- and 10-year periods. The Board discussed the reasons for the 2010 performance with management, but was satisfied with the Funds overall comparative performance as set forth in the Lipper report. Foreign Smaller Companies Series  The Lipper performance universe for this Fund consisted of all retail and institutional international small/mid-cap core funds as designated by Lipper. This Funds Lipper report showed its total return during 2010 to be in the second-lowest performing quintile of its performance universe, but on an annualized basis to be in the highest performing quintile of such universe during each of the previous three-, five- and 10-year periods. The Board was satisfied with the Funds overall comparative performance as shown in the Lipper report, and noted the Funds total return for 2010 exceeded 21% as shown in such Lipper report. Global Equity Series  The Lipper performance universe for this Fund consisted of all retail and institutional global large-cap value funds. The Lipper report showed the Funds total return in 2010 and 2009, being its first two full years of operation, to be in the second-lowest and the middle performing quintiles of such universe, respectively. The Board did not believe such performance to be particularly meaningful in view of the Funds short period of operation. COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratios of each Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on each Funds contractual investment management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative fees as being part of a Semiannual Report | 79 Templeton Institutional Funds Shareholder Information (continued) Board Review of Investment Management Agreement (continued) management fee. The Lipper report for Emerging Market Series showed that the Funds contractual investment management fee rate was the highest within its Lipper expense group, being approximately 15 basis points above the median of its Lipper expense group, and that its actual total expense ratio was within 12 basis points of the median for such expense group. While acknowledging cost factors relating to the Funds operations, such as the quality and experience of its portfolio managers and research staff, and the depth of the Managers physical presence and coverage in emerging markets geographical areas, the Board believed it appropriate to reduce the Funds investment management fee and negotiated with the Manager downward revisions in such fee as discussed under Economies of Scale. The Lipper report for Foreign Equity Series showed the Funds contractual investment management fee rate to be at the median of its expense group, and its actual total expense ratio to be below the median of its expense group. The Lipper report for Foreign Smaller Companies Series showed its contractual investment management fee rate and actual total expense rate to be in each case below the median of its Lipper expense group. The Board was satis-fied with the expenses of these Funds, noting that expenses of Foreign Smaller Companies Series were subsidized by management. The Lipper report for Global Equity Series showed its contractual investment management fee rate to be approximately seven basis points above the median of its Lipper expense group and its actual total expense ratio to be below the median of its expense group. The Board was satisfied with the expenses of this Fund, noting they had been subsidized by management. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2010, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, attention was given to the methodology followed in allocating costs to each Fund, it being recognized that allocation methodologies are inherently subjective and various allocation methodologies may each be reasonable while producing different results. In this respect, the Board noted that, while being continuously refined and reflecting changes in the Managers own cost accounting, the cost allocation methodology was consistent with that followed in profitability report presentations for the Funds made in prior years and that the Funds independent registered public accounting firm had been engaged by the Manager to review the reasonableness of the allocation methodologies solely for use by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to each Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Funds, as well as the need to meet additional regulatory and compliance requirements resulting from the Sarbanes-Oxley Act 80 | Semiannual Report Templeton Institutional Funds Shareholder Information (continued) Board Review of Investment Management Agreement (continued) and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services and potential benefits resulting from allocation of fund brokerage and the use of commission dollars to pay for research. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to each Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Funds grow larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. Emerging Market Series management advisory fee schedule, reflecting reductions implemented effective May 1, 2010, provided a rate of 1.25% on the first $500 million of Fund net assets; 1.20% on the next $4.5 billion of Fund net assets; 1.15% on the next $2.5 billion of Fund net assets; 1.125% on the next $2.5 billion of Fund net assets; 1.10% on the next $5 billion of Fund net assets; 1.05% on the next $5 billion of Fund net assets; and 1.00% on net assets in excess of $20 billion. The Board negotiated with management downward revisions in such fee effective May 1, 2011, so as to be at a rate of 1.10% on the first $1 billion of Fund net assets; 1.05% on the next $4 billion of Fund net assets; 1.00% on the next $5 billion of Fund net assets; 0.95% on the next $5 billion of Fund net assets; 0.90% on the next $5 billion of Fund net assets; and 0.85% on Fund net assets in excess of $20 billion. This Fund is also charged a separate fee for administrative services that starts at 0.15% on the first $200 million of Fund net assets, and declines through breakpoints to a fixed rate of 0.075% after net assets reach the $1.2 billion level. At the end of 2010, this Funds net assets were approximately $1.5 billion, and to the extent economies of scale may be realized by the Manager and its affiliates, the Board believes the schedules of management advisory and administrative fees provide a sharing of benefits with this Fund and its shareholders. Foreign Equity Series management advisory fee schedule is at the rate of 0.70% on the first $1 billion of Fund net assets; 0.68% on the next $4 billion of Fund net assets; 0.66% on the next $5 billion of Fund net assets; 0.64% on the next $5 billion of Fund net assets; 0.62% on the next $5 billion of Fund net assets; and 0.60% on net assets in excess of $20 billion. This Fund is also charged a separate fee for administrative services that starts at 0.15% on the first $200 million of Fund net assets, and declines through breakpoints to a fixed rate of 0.075% after net assets reach the $1.2 billion level. At the end of 2010, this Funds net assets were approximately $6.47 billion, and to the extent economies of scale Semiannual Report | 81 Templeton Institutional Funds Shareholder Information (continued) may be realized by the Manager and its affiliates, the Board believes the schedules of management advisory and administrative fees provide a sharing of benefits with this Fund and its shareholders. The Board believes no economies of scale presently exist in the operations of Foreign Smaller Companies Series and Global Equity Series at their December 31, 2010, asset levels of approximately $267 million and $273 million, respectively. Proxy Voting Policies and Procedures The Funds investment managers have established Proxy Voting Policies and Procedures (Policies) that the Funds use to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Funds file a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. 82 | Semiannual Report This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is David W. Niemiec and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7 . Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9 . Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10 . Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEMPLETON INSTITUTIONAL FUNDS
